NO. 12-02-00001-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

ANTHONY RAY WALLACE,§
		APPEAL FROM THE 123RD
APPELLANT

V.§
		JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
		SHELBY COUNTY, TEXAS
 
MEMORANDUM OPINION (1)
	Appellant Anthony Ray Wallace pleaded "not guilty" to the offense of assault.  A jury
convicted Appellant, and the trial court assessed his punishment at seventy-five days in the county
jail.  
	Appellant's counsel has filed an Anders brief stating that the appeal is wholly frivolous and
without merit.  See Anders v. California, 386 U.S. 738, 87 S. Ct.1396, 18 L. Ed. 2d 493 (1967).
Counsel's brief contains a professional evaluation of the record demonstrating why, under the
controlling authorities, there is no error in the court's judgment.  See High v. State, 573 S.W.2d 807,
812 (Tex. Crim. App. [Panel Op.] 1978).  Counsel served a copy of his brief on Appellant, and
though Appellant was advised of his right to file a pro se brief by counsel and by this court, he has
not done so.
	We have conducted an independent review of the record in this case.  We find nothing in the
record that might arguably support the appeal.  We agree with counsel that the appeal is wholly
frivolous and without merit.  Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).
	We affirm the trial court's judgment and grant counsel's motion to withdraw.



Opinion delivered November 20, 2002.
Panel consisted of Gohmert, Jr., C.J., Worthen, J., and Griffith, J.


































(DO NOT PUBLISH)
1.  See Tex. R. App. P. 47.1.